Citation Nr: 1755486	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-19 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for schizoaffective disorder. 

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a schizoaffective disorder.  

4.  Entitlement to service connection for PTSD.  

5.  Entitlement to service connection for a back disability. 

6.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to February 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Cleveland, Ohio Department of Veterans Affairs Regional Office (RO).  In August 2017, the Veteran appeared and provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the record.  

The issues of entitlement to service connection for schizoaffective disorder, entitlement to service connection for PTSD, entitlement to service connection for back disability and entitlement to service connection for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a schizoaffective disorder was denied in an unappealed June 1986 decision.  

2.  Subsequent unappealed VA decisions of October 1991, May 1993 and February 1997 continued the denial of service connection for schizoaffective disorder.  

3.  Evidence received since the final February 1997 rating decision is not cumulative or redundant of evidence already of record at the time of the decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for schizoaffective disorder.  

4.  An unappealed March 2004 rating decision denied service connection for PTSD. 

5.  Evidence received since the final March 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.    


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement for service connection for schizoaffective disorder has been received.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence to reopen the claim of entitlement to service connection for PTSD has been received.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veteran was provided with 38 USCA § 5103(a)-compliant notices at several points in the appeal, most recently in June 2011.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See 38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  New and Material Evidence

A.  Law and Regulations 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996). 

In determining whether new evidence is material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

B.  Schizoaffective Disorder 

The Veteran initially submitted a claim of entitlement to service connection for schizoaffective disorder in February 1986.  By correspondence in June 1986, the RO notified the Veteran that his claim for entitlement to service connection for schizoaffective disorder was being denied on the basis there was no evidence of a schizoaffective disorder that was incurred in or aggravated by service.  The RO denied a petition to reopen the claim in October 1991, finding that no new and material evidence had been submitted.  The RO again denied a petition to reopen in May 1993, finding that no new and material evidence had been submitted.  The RO denied a petition to reopen in June 1994, finding that no new and material evidence had been submitted.  The RO again denied a petition to reopen in February 1997, finding that no new and material evidence had been submitted.  Although notified of this decision, the Veteran did not timely appeal the rating decision, and no new and material evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105, 4005(c).  Service connection for schizoaffective disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Thereafter, in October 2010, the Veteran submitted another claim for service connection for a schizoaffective disorder.  The Board finds that the Veteran has submitted new and material evidence since the last final decision in February 1997.  The newly submitted evidence includes an August 2017 letter from Dr. W.H. that reflects that the Veteran has a current diagnosis of schizophrenia.  This additional evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for schizoaffective disorder.  Accordingly, the claim for entitlement to service connection for schizoaffective disorder is reopened.  

C.  PTSD

The Veteran initially submitted a claim of entitlement to service connection for PTSD in October 2003.  A March 2004 rating decision denied the claim on the basis there was no diagnosis of PTSD.  He was notified of the denial by letter dated March 2004.  The Veteran did not timely appeal the March 2004 rating decision, and no new and material evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105, 4005(c).  Service connection for PTSD may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Thereafter, in August 2010, the Veteran submitted another claim for service connection for PTSD.  The Board finds that the Veteran has submitted new and material evidence since the last final decision in March 2004.  The newly submitted evidence includes an August 2017 letter from Dr. W.H. that reflects that the Veteran has a current diagnosis of PTSD and that the PTSD is secondary to a serious motor vehicle accident that the Veteran experienced while in the military and also secondary to the trauma of being a military photographer for which he photographed dead bodies and body parts.  This additional evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for PTSD.  Accordingly, the claim for entitlement to service connection for PTSD is reopened.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for schizoaffective disorder is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been submitted, the claim for entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted. 


REMAND

As an initial matter, the Board notes that remand is required for further development before adjudicating the Veteran's claims for entitlement to service connection for schizoaffective disorder, PTSD, a back disability and a neck disability.  The record indicates that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits, as both an October 2010 VA Psychiatry Evaluation Note and a November 2011 VA PTSD examination report notes that the Veteran is receiving Social Security disability benefits.  A review of the claims filed demonstrates that no attempts to obtain any of those records, which may potentially be relevant to the several claims on appeal before VA at this time, have been made.  Accordingly, the remaining issues on appeal are remanded at this time in order for such attempts to obtain those outstanding federal records to be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).

As to the need for a VA examination, the August 2017 letter from Dr. W.H. includes a diagnosis of schizophrenia and PTSD.  Thus, there is competent evidence of a current psychiatric disability.  The VA psychiatrist who provided the August 2017 statement indicated that the Veteran's PTSD was secondary to a serious motor vehicle accident that the Veteran experienced while in the military and also secondary to the trauma of being a military photographer in which he photographed dead bodies and body parts.  As there is competent evidence of a current PTSD disability that is related to an in-service stressor, VA's duty to obtain an examination as to the nature and etiology of any current psychiatric disability is triggered.  Accordingly, the Board finds that an examination is necessary to determine the existence and etiology of any current psychiatric disability. 





Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration all records pertinent to the Veteran's award of Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any current psychiatric disability, to include schizoaffective disorder and PTSD.  After review of the electronic claims file and examination of the Veteran, for each current psychiatric disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's current psychiatric disabilities are etiologically related to service.  A complete rationale must be provided for all opinions expressed. 

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.

The examiner should specifically discuss the Veteran's previous VA psychiatric examinations, as well as the August 2017 letter from Dr. W.H., as well as any findings and conclusions of those examiners.  

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


